EXHIBIT 10.R
(ELPASO LOGO) [h77905h7790500.gif]
PERSONAL AND CONFIDENTIAL
Dear                     ,
     This award letter is to inform you of your annual long-term equity award.
This grant is designed to align your interests and efforts with the long-term
interests of the company’s stockholders, and to provide you with a direct
incentive to achieve the company’s strategic and financial goals. This grant is
subject to all terms and conditions of the El Paso Corporation 2005 Omnibus
Incentive Compensation Plan, as amended and restated (the “Plan”), the summary
(prospectus) of the Plan and the provisions of this letter. The Plan summary is
available via the El Paso Intranet at the following address:
[prospectus link]
Restricted Stock
     Your restricted stock grant of                      shares of EP common
stock vests over a period of time. Provided you remain continuously employed
within the El Paso organization until such dates, one-third of the restricted
stock will vest and the restrictions will lapse on                     ,
one-third on                     , and the remaining one-third on
                    .
     If you voluntarily terminate your employment, or in the event you are
terminated for cause, all unvested shares of restricted stock will be forfeited.
Please refer to the Plan summary for further information regarding the effect of
a termination of employment upon the shares of restricted stock that have been
granted to you.
     Generally, the restrictions mean that the shares of restricted stock may
not be sold, transferred, or used as collateral until the end of the vesting
period. During the restriction period, or vesting period, however, you may vote
your shares and receive any dividends and distributions on those shares. Your
restricted stock will be held in an account at Computershare Trust Company,
N.A., EP’s stock transfer agent. At the end of the vesting period, unrestricted
stock (net of the number of whole shares required to be withheld to satisfy
applicable payroll withholding taxes) will be credited to your account at Morgan
Stanley Smith Barney (MSSB). Thereafter, the remaining shares of stock are yours
to keep or sell, subject to any insider trading restrictions.
     Unless you make an election under Section 83(b) of the Internal Revenue
Code at the date of grant, you will be taxed on the value of the shares when the
restrictions lapse. Dividends you receive during the restriction period will be
taxed as compensation. Your holding period for capital gain purposes begins when
the shares become taxable to you. Please consult with your personal tax advisor
with respect to your particular situation.
Stock Options
     A grant of non-qualified stock options for                      shares of
EP common stock, at an exercise price of $                     per share, the
FMV on the date of grant, was awarded to you                     . Provided you
remain continuously employed within the El Paso organization until such dates,
one-third of the award will vest and become exercisable on                     ,
one-third on                     , and the remaining one-third on
                    . Thereafter, the options may be exercised, in whole or in
part, through                     .
     Subject to applicable restrictions under the Company’s Insider Trading
Policy, if you voluntarily terminate your employment with the Company, you will
be able to exercise your vested options for up to three months following
termination unless such options expire sooner by their own terms. Please refer
to the Plan summary for further information regarding the effect of a
termination of employment upon the stock options that have been granted to you.
     Currently, cashless stock option exercises must be made through MSSB. If
this is your first grant, you will receive an email/packet from MSSB in the next
few weeks that explains the program features. You may also call MSSB at
1-800-367-4777 during market hours to exercise any of your vested options. You
can access your stock option and restricted stock information on-line at
https://www.benefitaccess.com. Regular exercises (exercise and hold) of stock
options should still be done through the Corporate Secretary’s office. Please
call Alan Bishop at (713) 420-5429 or Marguerite Woung-Chapman at (713) 420-4018
to obtain the necessary forms.
     Pursuant to the terms of the Plan, if you knowingly engage in, or are
grossly negligent with respect to, misconduct that causes El Paso to prepare an
accounting restatement due to material noncompliance with any financial
reporting requirement under the securities laws, you will be required to
reimburse El Paso the amount of any payment in settlement of an award granted to
you under the Plan and earned during the 12-month period following the first
public issuance or filing, whichever first occurred, of the financial document
that is required to be restated.
     If you disagree with any of the terms of this award or choose not to accept
this award, please contact Alan Bishop at 713-420-5429> within 30 days of the
grant date. Otherwise, you will be deemed to have accepted this award under the
terms and conditions set forth in this award letter and the Plan.
     If you have any questions regarding this grant, please give me a call.

            Sincerely,
                     

 